Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 74, 75, 77-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 is indefinite because it recites the thickness extends in the direction running from side edge to the other, and that the width is greater than the thickness. However, per Applicant’s disclosure it appears that the dimension extending in the direction running from the first side edge to the second side edge of the plate is the width, not the thickness, and thus the claim is interpreted as such. i.e. the width running from side to side. See also Fig. 6 indicating T29 as a thickness.
Claims 75, 77 and 79 are indefinite because they recite the thickness extends in the direction running from the first to the second side edge, however they also recite that the thickness of the plate and the penetrating extends is the same, thus rendering the scope of the claim unascertainable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 72-74, 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson US 4,300,745 (hereinafter ‘Peterson’).
In regard to claim 72, Peterson teaches an anchor component (14/12 seen in figs. 1-2) comprising: a base plate (20) including a front side facing forward, a back side facing rearward, retainer and free ends and spaced apart first and second side edges extending between the free and retainer ends (see fig. 1 and 2); 
first and second wall penetrating retainers (34) extending from the first and second side edges of the base plate proximate the retainer end (as seen in fig. 2) and having first and second wall penetrating extends with a curved configuration, and being bent so as to turn rearwardly and place the first and second wall penetrating extends rearward of the back side of the base plate, wherein the curved configuration extends curve toward the free end (all the claimed limitations are clearly seen in figures 1-2). 
In regard to claim 73, Peterson teaches the claimed invention wherein the base plate includes a major portion (portion 20 as seen in fig. 1) and a portion (16) that protrudes forwardly of the major portion. 
In regard to claim 74, Peterson teaches, as best understood, the claimed invention wherein each of the wall penetrating extend includes a major portion having a thickness and a 
In regard to claim 76, Peterson teaches the claimed invention, wherein the base plate includes a major portion (20), a forward protruding segment (16) and a lateral segment (17) that extends from the forwardly protruding segment. Note that lateral portion 16 is turned back upon itself to form a U-shaped portion 17 (see fig. 1 and 2 and col. 2, ln. 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75, 77-81 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson  
In regard to claim 75, Peterson teaches the claimed invention wherein the base plate material defines a plate thickness; each of the first and second wall penetrating extend includes a major portion having a thickness and a width (as seen in the figures) wherein the thickness is the same as the plate thickness (this is suggested by the figures but it would have been obvious to make them the same thickness so as to use only one material and manufacturing process thus simplifying and expediting the production of the device.
It is noted that Peterson does not explicitly teach the base plate and retainers are of monolithic configuration formed of a plate of material. One of ordinary skill in the art would 
In regard to claims 77 and 79, it is noted that the claimed limitations have been addressed and rejected in the above rejections for claims 72-76 and therefore claim 77 and 79 are unpatentable over Peterson as noted above. 
In regard to claims 78 and 80-81, Peterson teaches the claimed invention, wherein the base plate includes a major portion (20), a forward protruding segment (16) and a lateral segment (17) that extends from the forwardly protruding segment. Note that lateral portion 16 is turned back upon itself to form a U-shaped portion 17 (see fig. 1 and 2 and col. 2, ln. 31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633